DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 1/4/2021 has been entered.  Claims 1-20 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have not overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 10/1/2020.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 1/5/2021 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
As best understood (see further explanation in the response to arguments section), the following interpretation of the elements are what is disclosed by the current disclosure, including the drawings; however, applicant’s remarks misalign with, if not are contrary to, the disclosure; therefore the elements remain under objection pending further clarification of applicant’s remarks:
Edge lengths measure the body portion of the garment
Fig. 3, first edge length 314; Fig. 5, second edge length 514
Shoulder covering lengths measure the sleeve of the garment
Fig. 3, first shoulder cover length 312; Fig. 5, second shoulder cover length 512
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Specification [0055] currently recites “the body-covering portion 301 comprises a Raglan sleeve defining edge 317 that couples to the sleeve 100 at the seam 310.  So as to properly connect to the sleeve, in one or more embodiments the Raglan sleeve defining edge 317 comprises a first edge length 314, a second edge length 514, and a third edge length 315.”
Applicant’s remarks seem misaligned with, if not contrary to, the recitation; see further explanation in the response to arguments; pending further clarification, this recitation is currently objected to as potentially reciting a disclosure different from applicant’s intent
Appropriate correction is required.

	Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
Edge lengths measure the body portion of the garment
Fig. 3, first edge length 314; Fig. 5, second edge length 514
Shoulder covering lengths measure the sleeve of the garment
Fig. 3, first shoulder cover length 312; Fig. 5, second shoulder cover length 512
Claim 17 Line 8 “first edge” is interpreted as an edge on the sleeve of the garment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christou-Kelly et al (US Publication 2010/0050315), herein Christou-Kelly, in view of Shamam (USPN 6484321) and Janzen et al (USPN 4920578), herein Janzen.
Regarding Claim 1, Christou-Kelly teaches a garment (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1A-5, 10, 11; [0040] “garment…designated by general reference numeral 20”), comprising:
a body-covering portion (see Figs. 1A, 1B; [0040] “garment…comprises a shirt-like portion 22”; [0042] “shirt-like portion 22 takes the form of a shirt and has a vest portion 26”);
a sleeve attached to the body-covering portion (at a seam) ([0042] “shirt-like portion 22…has…Raglan sleeves 30”)
and extending to a terminal edge defining a first linear portion, a second linear portion (see annotated portion of Fig. 11 below for sleeve extending to the terminal edge; see annotated portion of Fig. 10 below for first linear portion and second linear portion; linear portions are at least portions of the terminal edge; where portions are linear in that there are linear portions along the terminal edge as annotated below);

    PNG
    media_image1.png
    518
    1328
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    383
    958
    media_image2.png
    Greyscale

	and a curved portion spanning the first linear portion and the second linear portion (see annotated portion of Fig. 11 below; the curved portion is on the terminal edge and runs between the linear portions on the terminal edge);

    PNG
    media_image3.png
    430
    1328
    media_image3.png
    Greyscale

at least a (first) fastener coupled to the first linear portion on an interior side of the terminal edge (see Fig. 5; [0045] "each sleeve is defined by...hook 38 secured thereto"; where the figure shows a portion of 38 coupled to the first linear portion on the interior side of the terminal edge as 38 overlaps 40 in Fig. 4 and therefore the fastener is on the interior);
at least a (second) fastener coupled to the second linear portion on an exterior side of the terminal edge (see Fig. 5; [0045] "each sleeve is defined by...loop 40 fastener secured thereto", where the figure shows a portion of 40 coupled to the second linear portion on an exterior side of the terminal edge as 38 overlaps 40 in Fig. 4 and therefore the fastener is on the exterior); 
at least a (third) fastener coupled to (the seam) on an exterior side of the seam (see Fig. 5; [0045] "each sleeve is defined by...loop 40 fastener secured thereto", where the figure shows a portion of 40 coupled to (the seam) on an exterior side of the seam as 38 overlaps 40 in Fig. 4 and therefore the fastener is on the exterior); 
	and at least a (fourth fastener) coupled to (the seam) on an interior side of the seam (see Fig. 5; [0045] "each sleeve is defined by...hook 38 secured thereto"; where the figure shows a portion of 38 coupled to (the seam) on the interior side of the seam as 38 overlaps 40 in Fig. 4 and therefore the fastener is on the interior).

Christou-Kelly seems to at least suggest a sleeve attached to the body-covering portion specifically at a seam ([0042] "shirt-like portion 22…has…Raglan sleeves 30"),
and therefore fasteners coupled to the seam whether on an exterior or interior side of the seam (see annotated portion of Fig. 10 below for clarification).

    PNG
    media_image4.png
    383
    958
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Christou-Kelly meets the recitation as it is known in the art that Raglan sleeves are so formed, especially in light of extrinsic evidence Wiley USPN 4737995.  Furthermore, Christou-Kelly shows dotted lines indicating such a seam (see annotated portion of Fig. 2 below for clarification) which is also known in the art to indicate a seam, especially in light of extrinsic evidence Ochoa et al US Publication 2008/0000006.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Christou-Kelly meets such a recitation in light of Fig. 5 showing how the sleeve and the body portion relate and in light of Fig. 11 also meeting the recitation. 

    PNG
    media_image5.png
    233
    445
    media_image5.png
    Greyscale


Furthermore, Christou-Kelly only teaches a single piece of fastener 38 and a single piece of fastener 40, and does not distinguish aforementioned fasteners into first through fourth fasteners.
However, Christou-Kelly does suggest the capability for meeting such a recitation in the locations aforementioned ([0075] "where hook and loop fasteners are used, other releasable connectors such as...snaps...could be employed").

Shamam teaches a first fastener coupled to the first linear portion on an interior side of the terminal edge (see Fig. 1; Col. 2 Lines 54-57 "right sleeve is provided with a row of conventional snap closures 40 comprising a respective projection portion 42 and a receiving section 44 which secures the projection portion 42"; since 44 is the receiving section, then the 44’s receiving end for coupling is on the interior side of the sleeve and therefore of the terminal edge of the sleeve);
at least a second fastener coupled to the second linear portion on an exterior side of the terminal edge (see Fig. 1; Col. 2 Lines 54-57 "right sleeve is provided with a row of conventional snap closures 40 comprising a respective projection portion 42 and a receiving section 44 which secures the projection portion 42"; since 42 is the projection portion, then 42’s projecting end for coupling is on the exterior side of the sleeve and therefore of the terminal edge of the sleeve).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Christou-Kelly is capable of meeting the recitation especially as Christou-Kelly already teaches fastening mechanisms at the recited locations.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christou-Kelly to be individual fasteners (and therefore have first through fourth fasteners) instead of the hook and loop mechanism especially as Christou-Kelly already taught such a recitation ([0075]) and as it would be a simple substitution of one known fastener for another.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christou-Kelly, if necessary, with the snaps at the sleeve opening of Shamam as both are for the purpose of providing fasteners in order to provide access (Christou-Kelly [0045] "fastening renders the securement releasable, to permit the shirt 22 to be parted along said each sleeve 30 to the neck opening 35 and thereby provide ready access to the upper torso of said patient" and, Col. 4 Lines 20-23 “shoulder closure attached to the left and right sleeves allowing said sleeves to be selectively opened or closed to permit access to the rear of the patient”). 
For clarification, see annotated portion of Fig. 10 below for each of the snap locations.  For further clarity, Christou-Kelly is only shown to teach that it is known to have snaps along the sleeve opening, as the specific fastener locations are already taught by Christou-Kelly.

Janzen teaches at least a third fastener coupled to the seam (see Figs. 1 and 2; Col. 2 Line 67-Col. 3 Line 2 "front edges 28 and 30 of the sleeves 20 and 22…are joined…by snap fasteners 38"),
and at least a fourth fastener coupled to the seam (see Figs. 1 and 2; Col. 2 Line 67-Col. 3 Line 2 "front edges 28 and 30 of the sleeves 20 and 22…are joined…by snap fasteners 38").
Similarly as aforementioned, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Christou-Kelly is capable of meeting the recitation especially as Christou-Kelly already teaches fastening mechanisms at the recited locations.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christou-Kelly to be individual fasteners (and therefore have first through fourth fasteners) instead of the hook and loop mechanism especially as Christou-Kelly already taught such a recitation ([0075]) and as it would be a simple substitution of one known fastener for another.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christou-Kelly, if necessary, with the Raglan seam snaps of Janzen as both are for the purpose of providing fasteners in order to provide access (Christou-Kelly [0045] "fastening renders the securement releasable, to permit the shirt 22 to be parted along said each sleeve 30 to the neck opening 35 and thereby provide ready access to the upper torso of said patient" and, paraphrasing but still taught, Janzen Col. 1 Lines 38, 50, 52, 56 “the present invention…when worn…allows…for access to the whole chest”). 
For clarification, see annotated Fig. 10 below for each of the snap locations.  For further clarity, Janzen is only shown to teach that it is known to have snaps along the seam of a Raglan sleeve, not necessarily for their interior/exterior location, as the fastener locations are already taught by Christou-Kelly.

    PNG
    media_image6.png
    404
    958
    media_image6.png
    Greyscale

	Regarding Claim 2, modified Christou-Kelly teaches all the claimed limitations as discussed above in Claim 1.
Modified Christou-Kelly further teaches wherein the at least a first fastener is coupled to the at least a third fastener (see previously annotated Fig. 10 for fasteners; as the first fastener, in light of Shamam, is of 38 of Christou-Kelly, and the third fastener, in light of Janzen, is of 40 of Christou-Kelly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the recitation is met, especially based on Christou-Kelly Figs. 1A-5, 10, and 11 showing the overlap and coupling and [0046] " the overlapping 36B and overlapped 36A portions are released from one another by the hook 38 and loop 40 fastener").
Regarding Claim 3, modified Christou-Kelly teaches all the claimed limitations as discussed above in Claim 2.
Modified Christou-Kelly further teaches wherein the at least a second fastener is coupled to the at least a fourth fastener (see previously annotated Fig. 10 for fasteners; as the second fastener, in light of Shamam, is of 40 of Christou-Kelly, and the fourth fastener, in light of Janzen, is of 38 of Christou-Kelly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the recitation is met, especially based on Christou-Kelly Figs. 1A-5, 10, and 11 showing the overlap and coupling and [0046] " the overlapping 36B and overlapped 36A portions are released from one another by the hook 38 and loop 40 fastener").
Regarding Claim 4, modified Christou-Kelly teaches all the claimed limitations as discussed above in Claim 3.
At least Christou-Kelly further teaches wherein one or more of the at least a first fastener, the at least a second fastener, the at least a third fastener, or the at least a fourth fastener comprises a snap ([0075] "where hook and loop fasteners are used, other releasable connectors such as...snaps...could be employed", where modified Christou-Kelly’s Janzen and Shamam also taught snaps, see rejection of Claim 1).
Regarding Claim 5, modified Christou-Kelly teaches all the claimed limitations as discussed above in Claim 3.
Similarly, as aforementioned in the modification of Christou-Kelly in Claim 1:
Christou-Kelly further teaches further comprising: at least a (fifth) fastener coupled to the first linear portion on the interior side of the terminal edge (see Fig. 5; [0045] "each sleeve is defined by...hook 38 secured thereto"; where the figure shows a portion of 38 coupled to the first linear portion on the interior side of the terminal edge as 38 overlaps 40 in Fig. 4 and therefore the fastener is on the interior);
at least a (sixth) fastener coupled to the second linear portion on the exterior side of the terminal edge (see Fig. 5; [0045] "each sleeve is defined by...loop 40 fastener secured thereto", where the figure shows a portion of 40 coupled to the second linear portion on an exterior side of the terminal edge as 38 overlaps 40 in Fig. 4 and therefore the fastener is on the exterior); 
at least a (seventh) fastener coupled to the seam on the exterior side of the seam (see Fig. 5; [0045] "each sleeve is defined by...loop 40 fastener secured thereto", where the figure shows a portion of 40 coupled to (the seam) on an exterior side of the seam as 38 overlaps 40 in Fig. 4 and therefore the fastener is on the exterior); 
and at least an (eighth) fastener coupled to the seam on the interior side of the seam (see Fig. 5; [0045] "each sleeve is defined by...hook 38 secured thereto"; where the figure shows a portion of 38 coupled to (the seam) on the interior side of the seam as 38 overlaps 40 in Fig. 4 and therefore the fastener is on the interior).

Shamam further teaches further comprising: at least a fifth fastener coupled to the first linear portion on the interior side of the terminal edge (see Fig. 1; Col. 2 Lines 54-57 "right sleeve is provided with a row of conventional snap closures 40 comprising a respective projection portion 42 and a receiving section 44 which secures the projection portion 42"; since 44 is the receiving section, then the 44’s receiving end for coupling is on the interior side of the sleeve and therefore of the terminal edge of the sleeve); 
at least a sixth fastener coupled to the second linear portion on the exterior side of the terminal edge (see Fig. 1; Col. 2 Lines 54-57 "right sleeve is provided with a row of conventional snap closures 40 comprising a respective projection portion 42 and a receiving section 44 which secures the projection portion 42"; since 42 is the projection portion, then 42’s projecting end for coupling is on the exterior side of the sleeve and therefore of the terminal edge of the sleeve).

Janzen further teaches at least a seventh fastener coupled to the seam on the exterior side of the seam (see Figs. 1 and 2; Col. 2 Line 67-Col. 3 Line 2 "front edges 28 and 30 of the sleeves 20 and 22…are joined…by snap fasteners 38"),
and at least an eighth fastener coupled to the seam on the interior side of the seam (see Figs. 1 and 2; Col. 2 Line 67-Col. 3 Line 2 "front edges 28 and 30 of the sleeves 20 and 22…are joined…by snap fasteners 38").
For further clarification, see annotated portion of Fig. 10 below for each of the snap locations.  

    PNG
    media_image7.png
    383
    958
    media_image7.png
    Greyscale

	Regarding Claim 6, modified Christou-Kelly teaches all the claimed limitations as discussed above in Claim 5.
Modified Christou-Kelly further teaches wherein the at least a fifth fastener is coupled to the at least a seventh fastener (see previously annotated Fig. 10 for fasteners; as the fifth fastener, in light of Shamam, is of 38 of Christou-Kelly, and the seventh fastener, in light of Janzen, is of 40 of Christou-Kelly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the recitation is met, especially based on Christou-Kelly Figs. 1A-5, 10, and 11 showing the overlap and coupling and [0046] " the overlapping 36B and overlapped 36A portions are released from one another by the hook 38 and loop 40 fastener").
	Regarding Claim 7, modified Christou-Kelly teaches all the claimed limitations as discussed above in Claim 6.
Modified Christou-Kelly further teaches wherein the at least a sixth fastener is coupled to the at least an eighth fastener (see previously annotated Fig. 10 for fasteners; as the sixth fastener, in light of Shamam, is of 40 of Christou-Kelly, and the eighth fastener, in light of Janzen, is of 38 of Christou-Kelly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the recitation is met, especially based on Christou-Kelly Figs. 1A-5, 10, and 11 showing the overlap and coupling and [0046] " the overlapping 36B and overlapped 36A portions are released from one another by the hook 38 and loop 40 fastener").
	Regarding Claim 8, modified Christou-Kelly teaches all the claimed limitations as discussed above in Claim 1.
Christou-Kelly further teaches the sleeve defining an overlapping Raglan sleeve (see Fig. 5; [0042] "shirt-like portion 22…has…Raglan sleeves 30"; [0046] “the overlapping 36B and overlapped 36A portions”).

Claims 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christou-Kelly et al (US Publication 2010/0050315), herein Christou-Kelly, in view of Shamam (USPN 6484321) and Janzen et al (USPN 4920578), herein Janzen.
Regarding Claim 9, Christou-Kelly teaches a garment (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1A-5, 10, 11; [0040] “garment…designated by general reference numeral 20”), comprising:
a body-covering portion defining a head opening (see Figs. 1A, 1B; body-covering portion being 26 and head opening being 35; [0043] "V-neck opening 35 through which the neck of said patient extends"; [0040] "garment…to comprise a shirt-like portion 22"; [0042] "shirt-like portion 22 takes the form of a shirt and has a vest portion 26");
a sleeve coupled to the body-covering portion (at a seam) (see Fig. 2; [0042] "shirt-like portion 22…has…Raglan sleeves 30") and
extending to a terminal edge comprising a first shoulder covering length extending from the head opening at a first location and a second shoulder covering length extending from the head opening at a second location (see annotated portion of Fig. 11 below for sleeve extending to the terminal edge; see annotated portion of Fig. 10 below for first shoulder covering length, second shoulder covering length; first location, second location; head opening as [0043] “V-neck opening 35” at the locations);

    PNG
    media_image1.png
    518
    1328
    media_image1.png
    Greyscale


    PNG
    media_image8.png
    383
    958
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    383
    958
    media_image9.png
    Greyscale

a (first) fastener coupled to the terminal edge along the first shoulder covering length (see Fig. 5; [0045] "each sleeve is defined by...loop 40 fastener secured thereto", where the figure shows a portion of 40 coupled to the proximal edge along the first shoulder covering length); 
	a (second) fastener coupled to the terminal edge along the second shoulder covering length (see Fig. 5; [0045] "each sleeve is defined by...hook 38 secured thereto", where the figure shows a portion of 38 coupled to the proximal edge along the second shoulder covering length);
a (third) fastener coupled to (the seam) on an interior side of the garment (see Fig. 5; [0045] "each sleeve is defined by...hook 38 secured thereto"; where the figure shows a portion of 38 coupled to the seam on the interior of the garment);
and a (fourth) fastener coupled to (the seam) on an exterior side of the garment (see Fig. 5; [0045] "each sleeve is defined by...loop 40 fastener secured thereto", where the figure shows a portion of 40 coupled to the seam on the exterior of the garment).

Christou-Kelly seems to at least suggest a sleeve coupled to the body-covering portion specifically at a seam ([0042] "shirt-like portion 22…has…Raglan sleeves 30"),
and therefore fasteners coupled to the seam whether on an interior or exterior side of the garment (see annotated portion of Fig. 10 below for clarification).

    PNG
    media_image4.png
    383
    958
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Christou-Kelly meets the recitation as it is known in the art that Raglan sleeves are so formed, especially in light of extrinsic evidence Wiley USPN 4737995.  Furthermore, Christou-Kelly shows dotted lines indicating such a seam (see annotated portion of Fig. 2 below for clarification) which is also known in the art to indicate a seam, especially in light of extrinsic evidence Ochoa et al US Publication 2008/0000006.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Christou-Kelly meets such a recitation in light of Fig. 5 showing how the sleeve and the body portion relate and in light of Fig. 11 also meeting the recitation. 

    PNG
    media_image5.png
    233
    445
    media_image5.png
    Greyscale

	Therefore, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Christou-Kelly meets the recitation of the sleeve extending from the seam to the terminal edge (for further clarification, see annotated portion of Fig. 10 below).


    PNG
    media_image10.png
    413
    858
    media_image10.png
    Greyscale


Furthermore, Christou-Kelly only teaches a single piece of fastener 38 and a single piece of fastener 40, and does not distinguish aforementioned fasteners into first through fourth fasteners.
However, Christou-Kelly does suggest the capability for meeting such a recitation in the locations aforementioned ([0075] "where hook and loop fasteners are used, other releasable connectors such as...snaps...could be employed").

	Shamam teaches a first fastener coupled to the terminal edge along the first shoulder covering length (see Fig. 1; Col. 2 Lines 54-57 "right sleeve is provided with a row of conventional snap closures 40 comprising a respective projection portion 42 and a receiving section 44 which secures the projection portion 42" where, as fasteners 44 overlap fasteners 42, first fastener would be 42, as first shoulder covering length is overlapped);
	a second fastener coupled to the terminal edge along the second shoulder covering length (see Fig. 1; Col. 2 Lines 54-57 "right sleeve is provided with a row of conventional snap closures 40 comprising a respective projection portion 42 and a receiving section 44 which secures the projection portion 42" where, as fasteners 44 overlap fasteners 42, second fastener would be 44, as second shoulder covering length overlaps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Christou-Kelly is capable of meeting the recitation especially as Christou-Kelly already teaches fastening mechanisms at the recited locations.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christou-Kelly to be individual fasteners (and therefore have first through fourth fasteners) instead of the hook and loop mechanism especially as Christou-Kelly already taught such a recitation ([0075]) and as it would be a simple substitution of one known fastener for another.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christou-Kelly, if necessary, with the snaps at the sleeve opening of Shamam as both are for the purpose of providing fasteners in order to provide access (Christou-Kelly [0045] "fastening renders the securement releasable, to permit the shirt 22 to be parted along said each sleeve 30 to the neck opening 35 and thereby provide ready access to the upper torso of said patient" and, Col. 4 Lines 20-23 “shoulder closure attached to the left and right sleeves allowing said sleeves to be selectively opened or closed to permit access to the rear of the patient”). 
For clarification, see annotated portion of Fig. 10 below for each of the snap locations.  For further clarity, Christou-Kelly is only shown to teach that it is known to have snaps along the sleeve opening, as the specific fastener locations are already taught by Christou-Kelly.

Janzen teaches a third fastener coupled to the seam (see Figs. 1 and 2; Col. 2 Line 67-Col. 3 Line 2 "front edges 28 and 30 of the sleeves 20 and 22…are joined…by snap fasteners 38");
and a fourth fastener coupled to the seam (see Figs. 1 and 2; Col. 2 Line 67-Col. 3 Line 2 "front edges 28 and 30 of the sleeves 20 and 22…are joined…by snap fasteners 38").
Similarly as aforementioned, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Christou-Kelly is capable of meeting the recitation especially as Christou-Kelly already teaches fastening mechanisms at the recited locations.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christou-Kelly to be individual fasteners (and therefore have first through fourth fasteners) instead of the hook and loop mechanism especially as Christou-Kelly already taught such a recitation ([0075]) and as it would be a simple substitution of one known fastener for another.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christou-Kelly, if necessary, with the Raglan seam snaps of Janzen as both are for the purpose of providing fasteners in order to provide access (Christou-Kelly [0045] "fastening renders the securement releasable, to permit the shirt 22 to be parted along said each sleeve 30 to the neck opening 35 and thereby provide ready access to the upper torso of said patient" and, paraphrasing but still taught, Janzen Col. 1 Lines 38, 50, 52, 56 “the present invention…when worn…allows…for access to the whole chest”). 
For clarification, see annotated Fig. 10 below for each of the snap locations.  For further clarity, Janzen is only shown to teach that it is known to have snaps along the seam of a Raglan sleeve, not necessarily for their interior/exterior location, as the fastener locations are already taught by Christou-Kelly.

    PNG
    media_image11.png
    383
    958
    media_image11.png
    Greyscale

Regarding Claim 10, modified Christou-Kelly teaches all the claimed limitations as discussed above in Claim 9.
Christou-Kelly teaches the sleeve defines an overlapping, openable Raglan sleeve (see Figs. 1A-5, 10, 11; [0042] "Raglan sleeves 30").
Modified Christou-Kelly further teaches wherein when the first fastener is coupled to the third fastener and the second fastener is coupled to the fourth fastener (see previously annotated Fig. 10 for fasteners; as the first fastener, in light of Shamam, is of 40 of Christou-Kelly, and the third fastener, in light of Janzen, is of 38 of Christou-Kelly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the recitation is met, especially based on Christou-Kelly Figs. 1A-5, 10, and 11 showing the overlap and coupling and [0046] " the overlapping 36B and overlapped 36A portions are released from one another by the hook 38 and loop 40 fastener"; similarly, as the second fastener, in light of Shamam, is of 38 of Christou-Kelly, and the fourth fastener, in light of Janzen, is of 40 of Christou-Kelly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the recitation is met, especially based on Christou-Kelly Figs. 1A-5, 10, and 11 showing the overlap and coupling and [0046] " the overlapping 36B and overlapped 36A portions are released from one another by the hook 38 and loop 40 fastener").
Regarding Claim 11, modified Christou-Kelly teaches all the claimed limitations as discussed above in Claim 10.
Modified Christou-Kelly further teaches wherein when the first fastener is uncoupled from the third fastener and the second fastener is uncoupled from the fourth fastener, the head opening separates between the first location and the second location (see Figs. 5 and 10; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the snap fasteners would be able to couple and uncouple).
Regarding Claim 12, modified Christou-Kelly teaches all the claimed limitations as discussed above in Claim 9.
Similarly, as aforementioned in the modification of Christou-Kelly in Claim 9:
Christou-Kelly further teaches further comprising: a (fifth) fastener coupled to the terminal edge along the first shoulder covering length (as best understood, this recitation indicates proximal edge; see Fig. 5; [0045] "each sleeve is defined by...loop 40 fastener secured thereto", where the figure shows a portion of 40 coupled to the proximal edge along the first shoulder covering length);
a (sixth) fastener coupled to the terminal edge along the second shoulder covering length(as best understood, this recitation indicates proximal edge; see Fig. 5; [0045] "each sleeve is defined by...hook 38 secured thereto", where the figure shows a portion of 38 coupled to the proximal edge along the second shoulder covering length);
a (seventh) fastener coupled to the seam on the interior side of the garment (see Fig. 5; [0045] "each sleeve is defined by...hook 38 secured thereto"; where the figure shows a portion of 38 coupled to the seam on the interior of the garment);
 and an (eighth) fastener coupled to the seam on the exterior side of the garment (see Fig. 5; [0045] "each sleeve is defined by...loop 40 fastener secured thereto", where the figure shows a portion of 40 coupled to the seam on the exterior of the garment).

Shamam further teaches further comprising: a fifth fastener coupled to the terminal edge along the first shoulder covering length (see Fig. 1; Col. 2 Lines 54-57 "right sleeve is provided with a row of conventional snap closures 40 comprising a respective projection portion 42 and a receiving section 44 which secures the projection portion 42" where, as fasteners 44 overlap fasteners 42, fifth fastener would be 42, as first shoulder covering length is overlapped);
a sixth fastener coupled to the terminal edge along the second shoulder covering length (see Fig. 1; Col. 2 Lines 54-57 "right sleeve is provided with a row of conventional snap closures 40 comprising a respective projection portion 42 and a receiving section 44 which secures the projection portion 42" where, as fasteners 44 overlap fasteners 42, sixth fastener would be 44, as second shoulder covering length overlaps).

Janzen further teaches a seventh fastener coupled to the seam (see Figs. 1 and 2; Col. 2 Line 67-Col. 3 Line 2 "front edges 28 and 30 of the sleeves 20 and 22…are joined…by snap fasteners 38");
and an eighth fastener coupled to the seam (see Figs. 1 and 2; Col. 2 Line 67-Col. 3 Line 2 "front edges 28 and 30 of the sleeves 20 and 22…are joined…by snap fasteners 38").
For further clarification, see annotated portion of Fig. 10 below for each of the snap locations.  

    PNG
    media_image12.png
    393
    997
    media_image12.png
    Greyscale

	Regarding Claim 13, modified Christou-Kelly teaches all the claimed limitations as discussed above in Claim 9.
Christou-Kelly further teaches the terminal edge further comprising a curved length spanning the first shoulder covering length and the second shoulder covering length (see Figs. 3 and 11; see annotated portion of Fig. 11 below for curved length; as the curved length is on the terminal edge and the terminal edge runs between the first and second shoulder covering lengths, the curved length spans between points of the first and second shoulder covering length).

    PNG
    media_image13.png
    430
    1328
    media_image13.png
    Greyscale

	Regarding Claim 14, modified Christou-Kelly teaches all the claimed limitations as discussed above in Claim 13.
	Christou-Kelly further teaches the curved length comprising two convex contours separated by a substantially straight length (see Figs. 3 and 11; see annotated portion of Fig. 11 below for the convex contours, where the convex contour can be more clearly seen on the right-hand side of Fig. 11; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that there are two convex contours for each sleeve that are separated by the substantially straight length as annotated).

    PNG
    media_image14.png
    472
    1328
    media_image14.png
    Greyscale

Regarding Claim 15, modified Christou-Kelly teaches all the claimed limitations as discussed above in Claim 14.
	Christou-Kelly further teaches wherein the two convex contours overlap when the first fastener is coupled to the third fastener and the second fastener is coupled to the fourth fastener (see the sleeve on the right side of Fig. 11 for the sleeve configuration under such fastener coupling, where the contours overlap in such fastener coupling as the first contour overlaps over the second contour from the top and the second contour overlaps the first contour from the bottom).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christou-Kelly et al (US Publication 2010/0050315), herein Christou-Kelly, in view of Shamam (USPN 6484321) and Janzen et al (USPN 4920578), herein Janzen, as applied to Claims 9-15 above, further in view of Richards (USPN 7305716).
Regarding Claim 16, modified Christou-Kelly teaches all the claimed limitations as discussed above in Claim 9.	
Christou-Kelly does not explicitly teach the terminal edge comprising a color-coded hem.
Richards teaches the terminal edge comprising a color-coded hem (see Fig. 1; Col. 2 Lines 6-14 “elongated gown member 1 having a torso section 2, a pair of sleeve sections 3…each sleeve section includes an elongated separable seam 5…the seam is separable and re-attachable using a series of color-coded snaps 6. A first male snap on one side of the seam has a discrete color that is identical to that of the matching female snap on the opposing side of the seam.  For example, the first set of snaps may be red, a second set, blue, a third, green, etc.”, where the snaps are on the terminal edge and therefore the hem).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christou-Kelly with the color-coded snaps of Richard and therefore to have a color-coded hem in order to for user’s to more easily snap the plurality of fasteners without trial and error (Col. 2 Lines 15-17).

Claims 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christou-Kelly et al (US Publication 2010/0050315), herein Christou-Kelly, in view of Janzen et al (USPN 4920578), herein Janzen, and Shamam (USPN 6484321).
Regarding Claim 17, Christou-Kelly teaches a garment (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1A-5, 10, 11; [0040] "garment…designated by general reference numeral 20"), comprising:
a body-covering portion defining a head opening (see Figs. 1A, 1B; body-covering portion being 26 and head opening being 35; [0043] "V-neck opening 35 through which the neck of said patient extends"; [0040] "garment…to comprise a shirt-like portion 22"; [0042] "shirt-like portion 22 takes the form of a shirt and has a vest portion 26").

Christou-Kelly seems to suggest the body-covering portion comprising at least one Raglan sleeve defining edge intersecting the head opening at a first location and a second location, the Raglan sleeve defining edge comprising:
a first edge length extending distally from the first location;
a second edge length extending distally from the second location; and
a third edge length spanning the first edge length and the second edge length;
at least one sleeve layer comprising a first edge coupled to the Raglan sleeve defining edge at a seam.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Christou-Kelly meets these recitations especially as Christou-Kelly teaches a Raglan sleeve (see Fig. 2; [0042] "shirt-like portion 22…has…Raglan sleeves 30").
Because of the Raglan sleeve teaching in Christou-Kelly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Christou-Kelly has a seam between the sleeve and the body-portion, therefore allowing the body-portion to have the recitations aforementioned, especially as it is known in the art that Raglan sleeves are so formed, especially in light of extrinsic evidence Wiley USPN 4737995 (see annotated portion of Christou-Kelly Fig. 10 below for clarification).  Furthermore, Christou-Kelly shows dotted lines indicating such a seam (see annotated portion of Fig. 2 below for clarification) which is also known in the art to indicate a seam, especially in light of extrinsic evidence Ochoa et al US Publication 2008/0000006.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Christou-Kelly meets such a recitation in light of Fig. 5 showing how the sleeve and the body portion relate and in light of Fig. 11 also meeting the recitation. 

    PNG
    media_image4.png
    383
    958
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    233
    445
    media_image5.png
    Greyscale


As such, Christou-Kelly teaches the body-covering portion comprising at least one Raglan sleeve defining edge intersecting the head opening at a first location and a second location (see annotated Fig. 10 below for the Raglan sleeve defining edge, specifically being on the body-portion side of the garment, along with the first and second locations; where a portion of the Raglan sleeve defining edge is estimated in annotated Fig. 10, but is partially shown in annotated Fig. 11 below), the Raglan sleeve defining edge comprising:

    PNG
    media_image15.png
    638
    919
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    361
    837
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    346
    944
    media_image17.png
    Greyscale

a first edge length extending distally from the first location (see annotated portion of Fig. 10 below, specifically on the body-portion side of the garment);
a second edge length extending distally from the second location (see annotated portion of Fig. 10 below, specifically on the body-portion side of the garment); and

    PNG
    media_image18.png
    342
    898
    media_image18.png
    Greyscale

a third edge length spanning the first edge length and the second edge length (where the third edge length is the rest of the length of the Raglan sleeve defining edge not encompassed by the first and second edge lengths; where the third edge length runs between two points of the first and second edge length);
at least one sleeve layer comprising a first edge coupled to the Raglan sleeve defining edge at a seam (where the first edge is the edge of the sleeve corresponding to that of the annotated Raglan sleeve defining edge; where, as aforementioned, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the Raglan sleeve is seamed between the two edges).

Furthermore then, Christou-Kelly teaches the at least one sleeve layer extending distally from the seam to a terminal edge (see annotated portion of Fig. 11 below for terminal edge; for clarification, see annotated portion of Fig. 10 below for sleeve layer extending from seam to terminal edge) defining:

    PNG
    media_image19.png
    518
    1328
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    565
    1174
    media_image20.png
    Greyscale


a first shoulder covering length extending distally from the head opening (see annotated portion of Fig. 10 below, also where it is distal from head opening);
a second shoulder covering length extending distally from the head opening see annotated portion of Fig. 10 below, also where it is distal from head opening); and

    PNG
    media_image21.png
    383
    959
    media_image21.png
    Greyscale

an arm encircling length spanning the first shoulder covering length and the second shoulder covering length (where the arm encircling length is the rest of the terminal edge not encompassed by the first and second shoulder covering lengths; where the third edge length runs between two points of the first and second shoulder covering lengths; for clarification, see annotated Fig. 10 below for a portion of the arm encircling length; where the length is arm encircling in use, such as seen in Fig. 2 and furthermore on the right side of Fig. 11 in the ready-for-use configuration),

    PNG
    media_image22.png
    434
    898
    media_image22.png
    Greyscale

at least a (first) fastener coupled to the seam along the first edge length (see Fig. 5; [0045] "each sleeve is defined by...hook 38 secured thereto", where a portion of 38 is along the seam at the first edge length);
at least a (second) fastener coupled to the seam along the second edge length (see Fig. 5; [0045] "each sleeve is defined by...loop 40 fastener secured thereto", where a portion of 40 is along the seam at the second edge length);
at least a (third) fastener coupled to the terminal edge along the first shoulder covering length (see Fig. 5; [0045] "each sleeve is defined by...loop 40 fastener secured thereto", where a portion of 40 is along the terminal edge at the first shoulder covering length); and
at least a (fourth) fastener coupled to the terminal edge along the second shoulder covering length (see Fig. 5; [0045] "each sleeve is defined by...hook 38 secured thereto", where a portion of 38 is along the terminal edge at the second shoulder covering length).

As such, Christou-Kelly only teaches a single piece of fastener 38 and a single piece of fastener 40, and does not distinguish aforementioned fasteners into first through fourth fasteners.
However, Christou-Kelly does suggest the capability for meeting such a recitation in the locations aforementioned ([0075] "where hook and loop fasteners are used, other releasable connectors such as...snaps...could be employed").

Janzen teaches at least a first fastener coupled to the seam (see Figs. 1 and 2; Col. 2 Line 67-Col. 3 Line 2 "front edges 28 and 30 of the sleeves 20 and 22…are joined…by snap fasteners 38"),
at least a second fastener coupled to the seam (see Figs. 1 and 2; Col. 2 Line 67-Col. 3 Line 2 "front edges 28 and 30 of the sleeves 20 and 22…are joined…by snap fasteners 38").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Christou-Kelly is capable of meeting the recitation especially as Christou-Kelly already teaches fastening mechanisms at the recited locations.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christou-Kelly to be individual fasteners (and therefore have first through fourth fasteners) instead of the hook and loop mechanism especially as Christou-Kelly already taught such a recitation ([0075]) and as it would be a simple substitution of one known fastener for another.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christou-Kelly, if necessary, with the Raglan seam snaps of Janzen as both are for the purpose of providing fasteners in order to provide access (Christou-Kelly [0045] "fastening renders the securement releasable, to permit the shirt 22 to be parted along said each sleeve 30 to the neck opening 35 and thereby provide ready access to the upper torso of said patient" and, paraphrasing but still taught, Janzen Col. 1 Lines 38, 50, 52, 56 “the present invention…when worn…allows…for access to the whole chest”). 
For clarification, see annotated Fig. 10 below for each of the snap locations.  For further clarity, Janzen is only shown to teach that it is known to have snaps along the seam of a Raglan sleeve, not necessarily for their front/back location, as the fastener locations are already taught by Christou-Kelly.

Shamam teaches at least a third fastener coupled to the terminal edge along the first shoulder covering length (see Fig. 1; Col. 2 Lines 54-57 "right sleeve is provided with a row of conventional snap closures 40 comprising a respective projection portion 42 and a receiving section 44 which secures the projection portion 42"; where 42 is on Shamam’s first shoulder covering length); and
at least a fourth fastener coupled to the terminal edge along the second shoulder covering length (see Fig. 1; Col. 2 Lines 54-57 "right sleeve is provided with a row of conventional snap closures 40 comprising a respective projection portion 42 and a receiving section 44 which secures the projection portion 42"; where 44 is on Shamam’s second shoulder covering length).
Similarly as aforementioned, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Christou-Kelly is capable of meeting the recitation especially as Christou-Kelly already teaches fastening mechanisms at the recited locations.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christou-Kelly to be individual fasteners (and therefore have first through fourth fasteners) instead of the hook and loop mechanism especially as Christou-Kelly already taught such a recitation ([0075]) and as it would be a simple substitution of one known fastener for another.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christou-Kelly, if necessary, with the snaps at the sleeve opening of Christou-Kelly as both are for the purpose of providing fasteners in order to provide access (Christou-Kelly [0045] "fastening renders the securement releasable, to permit the shirt 22 to be parted along said each sleeve 30 to the neck opening 35 and thereby provide ready access to the upper torso of said patient" and, Col. 4 Lines 20-23 “shoulder closure attached to the left and right sleeves allowing said sleeves to be selectively opened or closed to permit access to the rear of the patient”). 
For clarification, see annotated Fig. 10 below for each of the snap locations.  For further clarity, Christou-Kelly is only shown to teach that it is known to have snaps along the sleeve opening, as the specific fastener locations are already taught by Christou-Kelly.

    PNG
    media_image23.png
    334
    1120
    media_image23.png
    Greyscale

Regarding Claim 19, modified Christou-Kelly teaches all the claimed limitations as discussed above in Claim 17.
	Christou-Kelly teaches the at least one sleeve layer defining a head insertion edge spanning the first location and the second location when the at least a first fastener is coupled to the at least a third fastener (see annotated portion of Fig. 10 below for head insertion edge; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the locations annotated are where first and third fasteners couple; see previously annotated figures for the first and third fastener for further clarification, especially as Christou-Kelly teaches, see Fig. 5, [0045] "each sleeve is defined by...hook 38 and loop 40 fastener secured thereto...the hook 38 and loop 40 fastening renders the securement releasable, to permit the shirt 22 to be parted along said each sleeve 30 to the neck opening 35 and thereby provide ready access to the upper torso of said patient"; as such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Christou-Kelly modified with snaps, especially in light of Janzen and Shamam, would meet the recitation, especially as first fastener (in light of Janzen) replaces/is located where 38 is and third fastener (in light of Shamam) replaces/is located where 40 is).

    PNG
    media_image24.png
    281
    841
    media_image24.png
    Greyscale

	Regarding Claim 20, modified Christou-Kelly teaches all the claimed limitations as discussed above in Claim 17.
	Christou-Kelly at least suggests the at least a first fastener and the at least a second fastener comprising male snap portions ([0075] "where hook and loop fasteners are used, other releasable connectors such as...snaps...could be employed"),
the at least a third fastener and the at least a fourth fastener comprising female snap portions ([0075] "where hook and loop fasteners are used, other releasable connectors such as...snaps...could be employed").
	Christou-Kelly already taught complementary fasteners 38 and 40 (previously hook and loop fasteners).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the fasteners on 38 (previously hook) would have to be complementary to fasteners on 40 (previously loop), (especially as they were hook and loop, respectively).
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the snaps originally taught by Christou-Kelly, and further Shamam, replacing 38 would either be male/female as is known in the art for snap configurations (see extrinsic evidence Deng US Publication 2017/0273372).
	Similarly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the snaps originally taught by Christou-Kelly, and further Janzen, replacing 40 would either be male/female as is known in the art for snap configurations (see extrinsic evidence Deng US Publication 2017/0273372). 
	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christou-Kelly to have any fasteners taught by Shamam to be male or female and any fasteners in Janzen to be male or female in order to be properly complementary as is known in the art for snap configurations (see extrinsic evidence Deng US Publication 2017/0273372), for design choice, as it is a finite number of solutions. Modified Christou-Kelly already teaches all of the elements of the instant invention as discussed in detail above except providing which side of the snaps were female and which side of the snaps were male.  Although modified Christou-Kelly does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Christou-Kelly by making the snaps on 38 female and the snaps of 40 to be male. Such modification would be considered a mere choice of a commonly used design, in the apparel art, to make one side of a garment male snaps to correspond to the coupled side of the garment’s female snaps on the basis of its suitability for the intended use. In other words, the use of male/female snaps on specific sides would have been an "obvious to try" approach because the use of such a well-known design for a garment is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007).  
	Additionally, it would have also been an “obvious to try” approach as there are only a finite number of identified predictable solutions (male snaps either replacing 38 or 40, and female snaps either replacing 38 or 40), with a reasonable expectation of success.

	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christou-Kelly et al (US Publication 2010/0050315), herein Christou-Kelly, in view of Janzen et al (USPN 4920578) and Shamam (USPN 6484321), as applied to Claims 17, 19, and 20 above, further in view of Sheward et al (USPN 8069497), herein Sheward.
Regarding Claim 18, modified Christou-Kelly teaches all the claimed limitations as discussed above in Claim 17.
Christou-Kelly does not explicitly teach the at least one sleeve layer comprising a first sleeve layer portion and a second sleeve layer portion coupled together at another seam oriented orthogonally with the arm encircling length (for clarification, see annotated portions of Figs. 10 and 11 below as to where the “another seam oriented orthogonally” would be).

    PNG
    media_image25.png
    350
    930
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    378
    1327
    media_image26.png
    Greyscale


Sheward teaches the at least one sleeve layer comprising a first sleeve layer portion and a second sleeve layer portion coupled together at another seam oriented orthogonally with the arm encircling length (see Figs. 3-7A; Col. 2 Lines 13-18 "Fig. 3 is an inside view of right sleeve front; Fig. 4 is an inside view of right sleeve back; Fig. 5 is an inside view of left sleeve front; Fig. 6 is an inside view of left sleeve back; Fig. 7 is an assembled view of right sleeve; Fig. 7A is an assembled view of left sleeve"; Col. 4 Lines 32-35 "Fig. 7 shows right sleeve assembly 29 where bottom edges 59 and 61 are affixed in bottom seam 60 and left sleeve assembly 35 is shown in Fig. 7A where bottom edges 79 and 81 are affixed in bottom seam 80").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christou-Kelly’s sleeve construction with that of Sheward’s, and therefore would have an orthogonal seam with the arm encircling length, as Sheward is also in the art of hospital garments showing that it is a known construction in order to provide a garment economical to manufacture and maintain while also being constructed in a manner to enable easy access to either the patient's front or back area (Col. 1 Lines 33-35, 38-39).
Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive. 
Pertaining to Applicant’s Remarks on the Drawing Objections and Claim Interpretation Section
Pertaining to applicant’s remarks submitted 1/4/2021 beginning page 9, applicant argues along the lines of remarks submitted 8/7/2020 and indicates 1/4/2021 “beginning with reference to elements 314 and 514, as set forth in the specification at paragraph [055], element 314 is a “first edge length” of a Raglan sleeve” (italics added) and page 10 “edge lengths…define the edge of the Raglan sleeve, not the body portion of the garment”.  Examiner respectfully disagrees along the lines of remarks presented 10/01/2020. To further clarify, [055] specifies that the element 314 is a “first edge length” measuring a portion of a body-covering portion 301 as [055] recites  “the body-covering portion 301 comprises a Raglan sleeve defining edge 317 that couples to the sleeve 100 at the seam 310.  So as to properly connect to the sleeve, in one or more embodiments the Raglan sleeve defining edge 317 comprises a first edge length 314, a second edge length 514, and a third edge length 315” (underline added).  As the body-covering portion 301 (body portion of the garment) comprises edge 317 and edge 317 comprises first edge length 314, therefore the first edge length 314 is of the body portion of the garment.  As such, it is unclear how the disclosure can be interpreted for element 314 to be of the Raglan sleeve.  A similar explanation applies for second edge length 514.  As applicant’s remarks seem at the least misaligned with the disclosure, drawing and specification objections have been provided in case the issue is with the disclosure, especially as Figs. 3 and 4 indicate 314 to be on the body-covering portion and Fig. 5 indicates 514 to be on the sleeve.
Examiner further clarifies that it is understood that the body-covering portion 301’s Raglan sleeve defining edge 317 sleeve comprises all three edge lengths (first edge length 314, second edge length 514, third edge length 315), but is merely clarifying the first two edge lengths 314 and 514.  As best understood, all three edge lengths help measure the body portion of the garment.
Examiner further clarifies that inasmuch as the Raglan sleeve defining edge 317 belongs to the body-covering portion 301, it is interpreted that the Raglan sleeve defining edge is a defining edge that would correspond to a Raglan sleeve upon assembly, and therefore is an edge defining a Raglan sleeve.
	Furthermore, examiner directs applicant’s attention to the original disclosure Claim 17 which, as best understood, further supports examiner’s current interpretation that the edge lengths measure a body portions of the garment.  Claim 17 recites “a body-covering portion (301)…comprising at least one Raglan sleeve defining edge (317) comprising: a first edge length (314)…a second edge length (514)” (reference numerals added).  As such, Claim 17 also seems to indicate that the edge lengths measure the body-covering portion of the garment.
	Pertaining to applicant’s remarks on pages 10-11 regarding elements 312 and 512, applicant indicates page 10 “examiner…alleges that elements 312 and 512 “measure the sleeve of the garment”.  This is only partially correct.  Elements 312 and 512 measure portions of the terminal edge”-- examiner clarifies that the interpretation does not indicate that elements “shoulder covering lengths” 312 and 512 measure the entire sleeve of the garment, but indeed measures at least portions of the sleeve of the garment.  The interpretation was made in light of the issues surrounding the “edge lengths,” to indicate that the edge lengths correspond to portions of the body-covering portion 301 of the garment as the elements 312 and 512 correspond to portions of the Raglan sleeve.
	Similarly, examiner again directs applicant’s attention to the disclosure of Claim 17 regarding the both the edge lengths and shoulder covering lengths to further show support from the original disclosure that the edge lengths are of the body-covering portion.  Specifically, Claim 17 recites:
	“a body-covering portion defining…Raglan sleeve defining edge…comprising: a first edge length…a second edge length…a third edge length”
	“sleeve layer comprising a first edge coupled to the Raglan sleeve defining edge…sleeve layer…defining: a first shoulder covering length…a second shoulder covering length...an arm encircling length”
As the sleeve layer has a first edge coupled/corresponding to the Raglan sleeve defining edge, more so would Raglan sleeve defining edge, and therefore the edge lengths, be of the body-covering portion, and not of the Raglan sleeve.
Furthermore, Figs. 3-5 further seem to indicate such a correspondence.
Pertaining to applicant’s remarks on page 11 regarding the term “first edge,” examiner previously requested clarification of applicant’s meaning of “where the seam is omitted the first edge can simply comprise the proximal edge 202 of the sleeve” on 10/01/2020.  As applicant has reiterated remarks presented 8/7/2020 indicating the explanation in [037], examiner has withdrawn the drawing objection as best understood that “first edge” is at least a portion of the proximal edge 202 of the Raglan sleeve.
Pertaining to Applicant’s Remarks Regarding the 103 Rejections
Pertaining to applicant’s remarks beginning on page 13, applicant indicates that “office action…alleges that Christou-Kelly, herein CK, teaches (1) at least a first fastener…(2) at least a second fastener…(3) at least a third fastener…(4) at least a fourth fastener.”  Examiner respectfully disagrees and indicates that the office action indicated the first/second/third/fourth terms in parentheses merely for clarity of record while showing that CK does teach fastener at each of the locations recited.
Pertaining to applicant’s remarks on page 14, applicant indicates that examiner’s interpretation of second linear portion is “not linear.  It is instead curved.”  Examiner clarifies that even if the second linear portion is “curved,” the broadest reasonable interpretation of the term “linear” meets the recitation.  Dictionary.com defines the term “linear” as “of, consisting of, or using lines,” and defines the term “line” as “a continuous extent of length, straight or curved.”  As such, applicant’s argument is not persuasive.
Pertaining to applicant’s remarks beginning on page 17 regarding the fasteners, examiner first clarifies: Janzen modifies CK to teach it is known to have snap fasteners along the seam of a Raglan sleeve, and Shamam modifies CK to teach it is known to have snap fasteners along a sleeve opening, where both modifications are a simple substitution of one fastener for another as all three references are for the purpose of providing access (see pages 7-10 of the office action presented 10/01/2020, reiterated herein).  These modifications therefore teach the recitations as claimed.  Inasmuch as CK already taught fastener at the various locations recited, modifying the fastener at the locations with snap fasteners is obvious, as the extent of the fastening has already been taught by CK, and one of ordinary skill in the art would therefore understand to follow a similar extent/location and therefore still provide overhanging.  
Furthermore, examiner finds applicant’s remarks beginning page 17 regarding elements 70, 72 untrue and/or without evidence.  Additionally, the rejection set forth in the rejection 10/01/2020 and herein does not contemplate removing elements 70, 72 and it is unclear what applicant is referring to, as the arguments are not commensurate in scope with the presented rejection.  Furthermore, in response to applicant's arguments regarding 70 and 72, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732